NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            24-NOV-2021
                                            08:08 AM
                                            Dkt. 41 OGMD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

                NATALIE ANNE JAMES, as GUARDIAN FOR
          SCOTT SPENCER STOLSIG, Plaintiff-Appellee, v.
      FOODLAND SUPER MARKET, LIMITED, Defendant-Appellant,
               STEPHEN SCHMIDT, Defendant-Appellee,
     JOHN DOES 1-20; JANE DOES 1-20; DOE CORPORATIONS 1-20;
     DOE PARTNERSHIPS 1-20; DOE GOVERNMENTAL ENTITIES 1-20,
                             Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CCV-XX-XXXXXXX (1))


              ORDER GRANTING MOTION TO DISMISS APPEAL
  (By:   Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Motion to Dismiss Appellant's
Interlocutory Appeal (Motion), filed on October 19, 2021, by
Plaintiff-Appellee Natalie Ann James, as Guardian for Scott
Spencer Stolsig, the papers in support and in opposition, and the
record, it appears we lack appellate jurisdiction over Defendant-
Appellant Foodland Super Market, Limited's (Foodland) appeal from
the Circuit Court of the Second Circuit's (circuit court)
August 10, 2021 "Order Denying [Foodland]'s Motion to Dismiss or,
Alternatively, for Summary Judgment as to all Claims and Parties
Against [Foodland] Filed on May 10, 2021 and Order Granting
[Foodland]'s Motion for Hawaii [sic] Rules of Civil Procedure
Rule 54(b) Certification" (Order) because the circuit court has
not entered a final, appealable judgment, and the Order is not
independently appealable.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          An aggrieved party cannot obtain appellate review of a
circuit court's interlocutory orders in a civil case, under
Hawaii Revised Statutes (HRS) § 641-1(a) (2016), until the
circuit court has reduced its dispositive rulings to an
appealable, final judgment under Hawai#i Rules of Civil Procedure
(HRCP) Rule 58. See Jenkins v. Cades Schutte Fleming & Wright,
76 Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994) ("An appeal may
be taken from circuit court orders resolving claims against
parties only after the orders have been reduced to a judgment and
the judgment has been entered in favor of and against the
appropriate parties pursuant to HRCP [Rule] 58[.]"). Here, the
circuit court has not entered a final, appealable judgment.
           Further, the Order does not satisfy the requirements
for an exception to the final-judgment requirement as a
prerequisite for an appeal under the collateral-order doctrine,
the Forgay doctrine, or HRS § 641-1(b). The circuit court
purported to certify the Order under HRCP Rule 54(b). However,
the Order does not enter judgment as to any of the claims in the
complaint, and Rule 54(b) is inapplicable. See HRCP Rule 54(b).
           Accordingly, IT IS HEREBY ORDERED that the Motion is
granted and the appeal is dismissed for lack of appellate
jurisdiction.
           DATED: Honolulu, Hawai#i, November 24, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2